Citation Nr: 1015936	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder to include as secondary to service-connected 
patellofemoral syndrome of the right knee.

2.  Entitlement to service connection for depression to 
include as secondary to service-connected patellofemoral 
syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  An unappealed rating decision in March 2004 denied the 
Veteran's claim of entitlement to service connection for a 
back disorder.  

2.  Evidence associated with the claims file subsequent to 
the March 2004 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
back disorder.

3.   The evidence of record indicates that the Veteran's 
current diagnosis of depression is related to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

3.  Depression is proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Regarding the Veteran's service connection claim for 
depression, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

With respect to claims to reopen, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

After careful review of the claims folder, the Board finds 
that a December 2005 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The December 2005 VCAA notice letter 
provided the Veteran with the criteria for reopening the 
previously denied claim of entitlement to service connection 
for a back condition, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The Veteran was also informed of what 
evidence he was required to provide to reopen the claim and 
establish service connection for a back disorder.  
Specifically, the letter informed the Veteran that his 
service connection claim was previously denied, because there 
was no evidence showing that his back condition was secondary 
to his right knee condition.  The Veteran was informed that 
the evidence he submits should relate to that fact.  The 
Veteran was also informed of his and VA's respective duties 
for obtaining evidence.  

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains service treatment records, VA 
treatment record and SSA disability records.

The Board notes that the Veteran was not provided with a VA 
examination or opinion for his claim to reopen entitlement to 
service connection for a back disorder.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability or symptoms of a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, with respect to claims to reopen, VA is not required 
to provide an examination or obtain a medical opinion to 
create new evidence that may or may not be material.  See 38 
C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required 
to provide the Veteran with a VA examination or opinion in 
conjunction with his back claim.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Accordingly, the Board concludes that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

II.  New and Material Evidence 

An unappealed rating decision in March 2004 denied the 
Veteran's claim of entitlement to service connection for a 
lumbosacral spine condition on the basis that that the 
medical evidence shows that the Veteran's arthritic changes 
of the spine was not likely related to the Veteran's right 
knee injury and that the Veteran's joint pain is likely due 
to a systemic condition rather than related to an injury 
while in service.  The relevant evidence of record at the 
time of the March 2004 rating decision consisted of service 
treatment records, VA treatment records from February 2003 to 
July 2003, an August 2003 VA examination report and lay 
statements by the Veteran.  The Veteran did not file a notice 
of disagreement with the March 2004 rating decision within 
one year from the date that the RO mailed the determination.  
Therefore, the March 2004 rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

Although, the RO reopened the claim of entitlement to service 
connection for a back disorder in the February 2007 statement 
of the case that decision is not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received.

In February 2005, a claim to reopen the issue of entitlement 
to service connection for a back condition was received.  The 
relevant evidence of record received since the March 2004 
rating decision includes VA treatment records from March 2003 
to July 2009, SSA disability records and lay statements from 
the Veteran.  The evidence pertaining to the Veteran's claim 
for a back condition received since the March 2004 decision 
is considered "new," because it was not of record at the 
time of the March 2004 decision.  Nonetheless, the Board 
concludes that the evidence is not material; as it does not 
indicate that the Veteran's current back disorder is related 
to his service-connected right knee disability or is 
otherwise related to military service.  The Board recognizes 
that the Veteran contends that his back disorder is related 
to his service-connected right knee disability; however, this 
is cumulative of previous assertions by the Veteran and it 
was considered in the March 2004 rating decision.  
Furthermore, such opinions by the Veteran cannot be accepted 
as competent medical evidence establishing a nexus opinion.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified to offer 
medical diagnoses, statements, or opinions).  The Board may 
not accept these statements as competent evidence that might 
be sufficient to reopen the previously disallowed claim.  The 
Veteran was provided an opportunity to submit a medical 
opinion that echoed his lay statements.  Unfortunately, the 
medical evidence of record does not indicate that there is 
any relationship between his back disorder and military 
service or his service-connected right knee disability.  

In the absence of any competent new evidence that raises a 
reasonable possibility of substantiating the Veteran's claim, 
the Board finds that new and material evidence has not been 
submitted.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
request to reopen the previously disallowed claim of 
entitlement to service connection for a back disorder must be 
denied.  Id.

III.  Merits of the Claim for Service Connection 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In addition, service connection for a claimed disability may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).   A claim for 
secondary service connection generally requires competent 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  Specifically, there must be medical 
evidence of (1) a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Court's decision in 
Allen, which, addressed the subject of the granting of 
service connection for the aggravation f a nonservice-
connected condition by a service-connected condition.   See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c).   Under the revised section 3.310(b), the regulation 
provides that VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 71 Fed. 
Reg. 52,744 (Sept. 7,  2006) (codified in 3.310(b) (2006)).  
A review of the regulatory comments reveal that, ultimately, 
it is the veteran's responsibility to support his or her 
claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).

In this case, the Veteran's claim was filed prior to the 
effective date of the revised regulation.  As such, the 
Board finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the 
change.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003). 

As noted above, in assessing the Veteran's service connection 
claim for depression, the Board must first determine whether 
the Veteran has a current diagnosis of the claimed 
disability.   A July 2005 VA examination provides the Veteran 
with a current diagnosis of depressive disorder.  In 
addition, a rating decision dated in March 2004 granted 
service connection for patellofemoral syndrome of the right 
leg with an evaluation of 10 percent effective March 24, 
2003.  Thus, the first and second criteria for service 
connection on a secondary basis have been established.  See 
38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512.

Regarding the issue of whether the evidence of record shows a 
nexus between the Veteran's depression and his service-
connected disabilities, the claims file contains two medical 
opinions from the Veteran's VA psychiatrist.  A letter dated 
in February 2004 from one of the Veteran's VA psychiatrists 
noted that the Veteran was service-connected for a knee 
injury and tinnitus. He provided the opinion that the 
Veteran's depression is primarily related to his health 
conditions, particularly his service-connected disabilities.  
In addition, the record contains a March 2003 letter from the 
same psychiatrist as part of the Veteran's application for 
Social Security disability benefits.  The psychiatrist noted 
that the Veteran's major depression is primarily related to 
his health conditions; especially his service connected 
disabilities as well as his recently diagnosed prostate 
cancer.   The Board finds these opinions to be persuasive 
with respect to the issue of whether the Veteran's depression 
is related to his service-connected disabilities as the 
psychiatrist has evaluated the Veteran with respect to his 
depression and he has reviewed the Veteran's medical history.  
In addition, there is no other evidence in the record that 
contradicts the positive opinions.  
  
The Board notes that the Veteran was provided with a VA 
examination in July 2005.  The examiner diagnosed the Veteran 
with a depressive disorder, not otherwise specified.  He 
noted that the Veteran indicated that he suffered several 
traumatic losses that contributed to the early development of 
depressed mood and perhaps psychological features that make 
him susceptible to bouts of depression or chronic dysphoria.  
The examiner also noted that the Veteran did not provide a 
clear indication of his mood difficulties being exacerbated 
by his military experiences.  The Board observes that the VA 
examiner did not address the issues of whether the Veteran's 
depressive disorder was caused by or aggravated by his 
service-connected disabilities.  Therefore, this opinion has 
no probative value with respect such issue. 

Based on the foregoing, the evidence is at least in equipoise 
and resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's depression is 
related to his service-connected patellofemoral syndrome of 
the right knee and tinnitus.  Accordingly, the claim of 
entitlement to service connection for depression is 
warranted.


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder denied.

2.  Entitlement to service connection for depression as 
secondary to service-connected patellofemoral syndrome of the 
right knee is granted.





____________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


